Opinion by
Tilson, J.
The record showed that certain of the mufflers in question were hemmed, others were unhemmed, and that certain other items consist of woven silk mufflers, hemmed, valued at over $5 per dozen, and imported subsequent to the effective date of United Kingdom Trade Agreement (T. D. 49753). In accordance therewith certain of the mufflers which were hemmed were held dutiable at 60 percent under paragraph 1209. Others which were unhemmed were held dutiable at 55 percent under the same paragraph, and others were held dutiable at 45 percent under paragraph 1209 by virtue of T. D. 49753. Protests sustained accordingly.